DETAILED ACTION
Addition of claims 29 – 32 is acknowledged. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of claims 1, 5, 8-9, 21-25 and 27-30 in the reply filed on 28 December 2020 is acknowledged.  The traversal is on the ground(s) that it is applicant’s belief that the subject matter of claims 1, 5, 8-12, 14-16, and 18-32 is interrelated to the extent that a search and examination of the subject matter of those claims would not be overly burdensome. This is not found persuasive because:
Elected claims 1, 5, 8-9, 21-25 and 27-30 are drawn to providing subsidized network access to users in exchange for the user watching advertisement from sponsors wherein the sponsor pays for the network access to the subscriber. When a user does not watch the whole advertisement, then user earns subsidy based on the length of time said user watched the advertisement.
Non-elected claims 10-12, 14-15, 26 and 31-32 are drawn to a network access device receiving from a user device a request for network content (in elected claims 1, 5, 8-9, 21-25 and 27-30, user device makes a request to access a wireless network), said network device retrieves a network content for displaying  and content overlay to display at least one option to increase the time remaining by presenting a respective advertisement; and after receiving a selection of an option of the at least one option, sending, by the network access device and to the user device, a content overlay displaying a partial reward earned based on percentage of a duration of the respective advertisement.
Non-elected claims 16 and 18-20 are drawn to an application running on a user device  displays an advertisement notification indicating an amount of time remaining before and .
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-9, 21-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites the limitation(s) directed to a network device receiving a request to access wireless network, and in response sends to the user device interface data which is configured to cause displaying one or more advertisements for selection and displaying indication level of rewards earned by the user. When a response indicating the level of reward earned by the user is received by the network device, access to the network is granted to the user device based on the received level of reward indication.

However, upon further review, it is deemed that applicant has not positively claimed the user interface data executing on the user device to make the user device will display of a listing of one or more video advertisements for selection to the user, user making a selection after which selected video advertisement is displayed to the user, and while the advertisement is being displayed, an indication of one of a plurality of levels of reward earned based on a partial viewed duration of the selected video advertisement is displayed to the user, and when the user stops viewing the advertisement, partial viewed duration is sent to the network device by the user interface data.
Examiner reads the invention as currently claimed to be directed to a network device receiving request from user device to access services, in response network device sends user interface data to the user device, receives information from the user device and grants access to requested services to the user device based on the received information.
Appropriate correction is requested.

Dependent claims 5, 8-9, 21-25 and 27-30inherit the deficiencies of parent claims 1 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-9, 21-25 and 27-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1, 5, 8-9, 21-25 and 27-30 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites a user requesting for getting access to certain services wherein services are provided in exchange for the user viewing the sponsored advertisements wherein the durations of services provided will be based on the duration of the advertisement viewed by the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites after the request is received, a specific type of content such as user interface data is provided by the network access device (primary device) to the user device (secondary device), where the user interface data has some build in functionality to make the user device will display of a listing of one or more video advertisements for selection to the user, user one of a plurality of levels of reward earned based on a partial viewed duration of the selected video advertisement is displayed to the user, and when the user stops viewing the advertisement, partial viewed duration is sent to the network device by the user interface data. However, applicant’s claimed invention does not generate this user interface data, it only sends it to the user device. When information is received indicating the a partial reward is earned by the user device, said user device is granted access to the services based on the earned partial reward. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of transmitting and receiving information from a computer system to a client device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of primary device transmitting the promoted content to a secondary device, after receiving a response from the secondary device, providing services to the secondary device 
The additional element of a primary device transmitting the promoted content to a secondary device, after receiving a response from the secondary device, providing services to the secondary device based on the content of the received information was considered insignificant extra-solution activity in Step 2A, prong 2. 
Reevaluation here in Step 2B, this is also determined to be well-understood, routing, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 5, 8-9, 21-25 and 27-30, these claims recite limitations that further define the same abstract idea of 
Defining criteria for increasing access time to be granted
Defining what type of service level should be granted
Defining values associated with the advertisements
Defining type of preferential treatments to be granted
Sending advertisement based on format of user device
Displaying descriptions associated with advertisements
Defining what functionality will be performed by the interface data which is not generated by the applicant’s invention, but sent by the primary device to the secondary device
that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 5, 23 and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vazzoler WIPO publication WO 99/27454 in view of Colao published article “Watch Ads, Get Paid: Is This The Future Of Ad-Supported Content?” hereinafter known as Calao.

Regarding claim 
1, Vazzoler teaches system and method to provide a device which allows a user to choose a less costly method for his connection to a computer network [Vazzoler, page 1, lines 16-18] comprising:
receiving, by a network access device and from a user device, a request to access a wireless network (Vazzoler, the user connects to the network access provider, who allows access to the server of the service provider, which contains the device [Vazzoler, 8-11];
cause display of the video advertisement (Vazzoler, the advertising information is displayed in the windows monitor) [Vazzoler, page 3, lines 17-18];
Vazzoler does not explicitly recite sending, to the user device, user interface data configured to cause display of a listing of one or more video advertisements for selection. However, Colao teaches system and method for giving user network access enabling users to watch articles, videos and slideshows for free (a concept similar giving network access to user based on the advertising watched by the user). Colao teaches providing a list of advertisement 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vazzoler by adopting teachings of Colao to make the user opt-in for earning free access to resources, and allow users to pay for network resources piecemeal as they desire by watching advertising that meets their interest.
Vazzoler in view of Holley teaches system and method further comprising:
sending, to the user device, user interface data configured to cause display of a listing of one or more video advertisements for selection (Colao, providing a list of advertisement lined up according to their value-per-second) [Colao, pages 2, 7], 
after a video advertisement of the one or more video advertisements has been selected, 
cause display of the selected video advertisement (Dr. Pepper advertising being played for the user) [Colao, page 7], and
cause display of an indication of one of a plurality of levels of reward earned based on a partial viewed duration of the selected video advertisement [Colao, see at least page 7], and 
wherein the plurality of levels of reward correspond to different partial viewed durations of the selected video advertisement (Colao, if a viewer stops watching mid-ad, they still get compensated for each second they watched. Likewise, advertises only pay in proportion to the time viewers spend on their ads) [Colao, page 2];
receiving, the indication of the one of the plurality of levels of reward earned based on the partial viewed duration of the selected video advertisement (Vazzoler, the ; and
granting, by the network access device, to the user device, and based on the partial one of the plurality of levels of reward, the access to the wireless network (Vazzoler, allows the user to connect to the network with particularly reduced costs for given period of time (user gaining access to the network based on the advertisements watched by the user); the device allows to determine the maximum time, either as a single event or as a sum of a plurality of events, that the user can spend on the network) [Vazzoler, page 1, 4].

Regarding claim 5, Vazzoler in view of Colao teaches system and method, wherein granting the access to the wireless network comprises increasing, based on the partial reward, a data allotment for a connection between the network access device and the user device from a first non-zero data allotment to a second data allotment (Vazzoler, the device allows to determine the maximum time, either as a single event or as a sum of a plurality of events, that the user can spend on the network) [Vazzoler, page 4];.

Regarding claim 23, Vazzoler in view of Colao teaches system and method, wherein the user interface data is further configured to cause display of a user interface comprising the listing of one or more video advertisements for selection (Colao, providing a list of advertisement lined up according to their value-per-second) [Colao, page 2, 7] and an indication of a network access status, wherein the listing comprises a description of an associated partial reward for a partially presented video advertisement [Colao, see at least page 7].

Regarding claim 24, Vazzoler in view of Colao teaches system and method, wherein the user interface data is further configured to cause display of network access status on the one of the plurality of level of rewards [Colao, see at least page 7].

Regarding claim 27, Vazzoler in view of Colao teaches system and method, wherein the user interface data is further configured to cause display of a process bar that indicates updates of the indication of the partial reward [Colao, see at least page 7].

Regarding claim 28, Vazzoler in view of Colao teaches system and method further comprising determining the premature cancellation of the display of the selected video advertisement based on receiving an indication that playback of the selected video advertisement was stopped before an end of the selected video advertisement was reached (Colao, if viewer stops watching mid-ad, they still get compensated for each second they watched) [Colao, page 2].

Regarding claim 29, Vazzoler in view of Colao teaches system and method where the partial viewed duration of the selected video advertisement is determined based on a premature cancellation of the display of the selected video advertisement (Colao, if a viewer stops watching mid-ad, they still get compensated for each second they watched. Likewise, advertises only pay in proportion to the time viewers spend on their ads) [Colao, page 2].

Regarding claims 30, Vazzoler in view of Colao teaches system and method further comprising storing information indicating a remaining time associated with the granted access to the wireless network (Vazzoler, the device allows to determine the maximum time, either as a single event or as a sum of a plurality of events, that the user can spend on the network) [Vazzoler, page 4].


Claims 8 – 9, 21 – 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vazzoler WIPO publication WO 99/27454 in view of Colao published article “Watch Ads, Get Paid: Is This The Future Of Ad-Supported Content?” hereinafter known as Calao and Chan US Publication 2009/0048915.

Regarding claim 8, Vazzoler in view of Colao does not explicitly teach granting different levels of wireless network access. However, Chan teaches system and method for using advertising to regulate wireless access to a network. Chan teaches system and method for enabling user to decide which level of network access they would like to earn [Chan, Fig. 4 and associated disclosure]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vazzoler in view of Colao by adopting teachings of Chan to allow user to select a connection speed or other transmission properties in exchange for amount or frequency of advertising information rendered on their computing device.
Vazzoler in view of Colao and Chan teaches system and method for granting different levels of wireless network access quality to different user devices based on past advertisement presentation by the respective user devices [Chan, Fig.4 and associated disclosure].

Regarding claim 9, Vazzoler in view of Colao and Chan teaches system and method for associating each of the one or more advertisements with a different quality of wireless network access or a different level of a quality of wireless network access quality [Chan, Fig.4 and associated disclosure].

Regarding claim 21, Vazzoler in view of Colao and Chan teaches system and method further comprising ranking the user device in relation to a second user device based on the selected video advertisement, wherein granting the access to the wireless network comprises granting preferential treatment to one of the user device or the second user device based on the ranking (Chan, enabling user to decide which level of network access they would like to earn; allow user to select a connection speed or other transmission properties in exchange for amount or frequency of advertising information rendered on their computing device) [Chan, 0043, Fig. 4 and associated disclosure]

Regarding claim 22, Vazzoler in view of Colao and Chan teaches system and method for: 
determining a format for the selected video advertisement based on a network usage history of the user device (Chan, advertising information may correspond to a user  account history); [Chan, 0041] and 
sending, to the user device, the selected video advertisement in the determined format (Chan, teaches that their invention can be used with plurality of types of wireless devices, an advertising interface may user different rendering programs like “Yahoo! Music Jukebox®, Apple iTunes ®, Windows Media Player ®. It would have been obvious to one or ordinary skill in the art to transmit video advertisement in determined format of the program being used in the user device for rendering advertisements) [Chan, 0024, 0025].

Regarding claim 25, Vazzoler in view of Colao and Chan teaches system and method, wherein, the receiving the request to access the wireless network further comprises 
receiving, from an application running on a user device, the request to access the wireless network (Chan, a network access request is received from a computing device in a receiving network access request operation, the network access request may be received at a wireless access point) [Chan, 0030]; and 
wherein sending the user interface data further comprises sending, to the application running on the user device, the user interface data (Chan, determine presence of ad interface at the computing device, retrieve ad information, transmit ad information to computing device) [Chanm Fig. 2b and associated disclosure].



Response to Arguments
Amended claim 27 in view of Fig. 5 of applicant’s disclosure overcomes the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and therefore, rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed.

Applicant’s arguments that cited references do not teach added limitations to amended invention as currently claimed is acknowledged.
However, applicant is arguing newly added limitations which are moot under new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 23, 2021